Submitted October 2, 1933.
This case was submitted with the appeal in Com. v. Wilcox,112 Pa. Super. 240. It differs from *Page 261 
that case in no material particular. For the reasons therein recited the appeal is quashed and it is ordered that the record be remitted to the court below and that the defendant appear in said court at such time as he may be there called and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.